 PRINTING INDUSTRIES OF NORTHERNCALIF.329Printing Industries of Northern California and Book-binders and Bindery Workers Union of NorthernCalifornia,Local 3, Graphic Arts InternationalUnion,AFL-CIO. Case 20-CA-7839June 20, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn March 23, 1973, Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent fileda brief in opposition to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and ordersthat the complaint be, and it hereby is, dismissed inits entirety.1The General Counsel hasexceptedto certain credibilityfindings madeby the Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respectto credibili-ty unless the clearpreponderance of all ofthe relevant evidence convincesus that theresolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe recordand find no basis for reversing his findings2The GeneralCounsel, citingColetti Color Prints, Inc,159 NLRB 1593,contends that Respondent's executive secretary,as an agent of Respondent,bound Respondentto inclusionof the disputedlanguage in thecontractWefind, however,that,based uponthe testimonyof theUnion's chief negotiator,the Unionwas aware that the executivesecretary did not have authority tomake changes inthe proposed contract, but thatsuch changeshad to beapproved by Respondent's negotiatingcommitteeDECISIONSTATEMENT OF THE CASEJAMES T.RASBURY,Administrative Law Judge: This casewas tried at San Francisco, California, on January 18 and19, 1973. The complaintwas issuedon November 20, 1972,based on a charge filed on October 12, 1972, and served ontheRespondent on the same date. The Respondent ischarged with having violated Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended (herein the Act).The issue to be resolved concerns the alleged refusal by theRespondent to sign an agreed-upon contract with theCharging Party, Bookbinders and Bindery Workers Unionof Northern California, Local 3, Graphic Arts InternationalUnion, AFL-CIO (herein the Union or Charging Party).Upon the entire record including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs received from the participating parties, I make thefollowing:FINDINGS OF FACTIJURISDICTIONThe Printing Industries of Northern California (hereinreferred to as PINC or Respondent) is an employer associa-tion with offices in San Francisco, California, whose mem-bers are engaged in printing and bindery operations. PINCexists, in whole or in part, for the purpose of representingits employer-members in collective bargaining and partici-pating in the negotiation, execution, and administration ofcollective-bargaining agreements on behalf of its employer-members.It isalleged and the Respondent admits that dur-ing the past 12 months the employer-members of Respon-dent, in the course and conduct of their business operations,have received gross revenues in excess of $500,000 and pur-chased and received goods valued in excess of $50,000 di-rectly from suppliers located outside the State of California.On the basis of the alleged and admitted facts, I find thatthe Respondent is engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.IITHELABOR ORGANIZATION INVOLVEDThe Bookbinders and Bindery Workers Union of North-ern California, Local 3, Graphic Arts International Union,AFL-CIO, is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) of theAct.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Charging Party has represented the employees of thevarious employer-members of the Respondent in an appro-priate bargaining unit for a number of years. The Respon-dent and the Union have negotiated written contracts forthe same number of years and they have generally been fora 2-year period. For a good many years, the Union hasnegotiated its contract with PINC and with the AssociatedPrinting Industries (API)-another employer association-at the same time. The employer-members of the two associ-ations are different, but they are represented at the negotia-tions by a single spokesman, or chief negotiator, supportedby representatives from each association. A chief spokes-man for the Union represented the employees from the204 NLRB No. 67 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember companies of both association groups and was sup-ported by various employee committee members. The re-sulting contracts have always been identical except for: (1)the title page; (2) the list of employers represented; (3) theholidays (the number of holidays was the same, but therewere differences in the days designated in the two con-tracts); and (4) the PINC contract carried language cover-ing a special agreement relative to pressmen doingpapercutting in a shop that does not employ a bookbinderfull time which clause was apparently not applicable in theAPI contract. Other than these minor differences, the con-tracts were always the same and, as the union spokesmantestified, the same galley proofs were utilized in the prepara-tion of the punted booklets containing the contract betweenthe Union and PINC, and the Union and API.In the 1968 and the 1970 negotiations the chief spokes-man, or negotiator, for the employer associations was PercyCrane; in 1972, the negotiations in dispute, it was LewLibhart. Robert Bell, president of Local 3, participated inthe 1968 and the 1970 negotiations and was the chief negoti-ator and spokesman for the Union in the 1972 negotiations.Negotiations began February 7, 1972,1 between the par-ties in an effort to agree on new terms and conditions toreplace the contracts scheduled to terminate February 27.Some 17 negotiating sessions were held prior to reaching animpasse 2 on May 22. At noon that day the Union went onstrike and began actively picketing all of the plants repre-sented by PINC (also API, which as noted,supra,is not aparty to this proceeding).B. The Events That Precipitatedthe Current DisputeThe parties met at the call of a Federal mediator on May23 and eventually on May 26 a memorandum of agreementwas signed by representatives from PINC and the Union.(See Exh. A attached to Respondent's answer, or G.C. Exh.2.)The parties had presumably reached some sort of tenta-tive oral agreement late in the day on May 26 3 when Lib-hart, Schmidt, and Johnson, all employer representatives,left the group to return to the PINC office and have theagree-upon "changes" typed in the form of a memorandumof agreement.Both parties are in accord that the memorandum ofagreement was not intended to bethe contract,but rather itwas to reflect the "changes" to be made in the former, ormost recently expired, contract. (See G.C. Exh. 3 for the1970-72 PINC contract and G.C. Exh. 4 for the 1970-72API contract.) Thus, before a complete contract could besigned by the appropriate parties, it was necessary to incor-porate the provisions of the memorandum of agreementinto the former contract.After Libhart, Schmidt, and Johnson returned from thePINC office to the Sutter Hotel where the negotiations weretaking place with typed copies of the memorandum ofagreement, copies were distributed and various groups en-gaged inproofing."Jim McClay, who is chairman of the labor policy commit-tee for PINC, and Robert Bell were working together andin Bell'swords:Imight point out that since it was rather a lengthydocument and the hour quite late, it was decided thatwe would split the action into two categories-the ac-tive reading of the document and the fittingin of theseparts into the respective parts of the contract would behandled by myself and Mr. McClay across the table,while other members of the committee were proofing,for typographical or other obvious errors, the entiredocument.It was during this time, while working with McClay, thatBell claimshe pointed out, "That the inclusion of 11(b) fromthe old contract was necessary in order to make mechanical-ly sound the implementation of the overtime section." Ac-cording to the Union's version,' Richard Hanford,a unioncommitteeman, joined Bell and McClay in the conversationand pointed out that unless 11(b) was included it would benecessary to renew negotiations concerning the shiftlimits.(See sec.6 of the 1970-72 contract, G.C. Exh. 3.)Accordingto Bell, at this point, "There wassome generaldiscussionafter which the end result was that I asked wheth-er or not 11(b) would be carried forward, it was decided, oritwas expressed to me it wouldremain asitwas. At thatpoint therewas stillsome discussion going on theemployer's side of the table and Mr. Libhart said, `Let's geton with it, let's get this thing tied up."'McClay testified for the Respondent and stated that hehad no recollection of any discussion of 11(b) either duringthe proofreading or during the absence of the threemanage-ment representatives when they were having the memoran-dum of agreement typed.McClay stated that heremembered that section 6 was mentioned, but he did notrecall that it was a heated discussion, nor was it raised inconnectionwith retaining 11(b) from the old contract. Mc-Clay's testimony of hearing no discussion of 11(b) after thememorandum of agreement had been prepared was con-firmed by Mort Schmidt. Schmidt has been manager ofindustrialrelationsfor one of the employer-members for 35years and attended all of the bargainingsessionsas a mem-ber of PINC's negotiating committee. Walter Kalasa, ownerof one of the member companies of PINC, who was presi-dent of API at the time and also a member of the associa-tions'bargainingteam for the 1972 negotiations, testified inresponse to Mr. Libhart's questions as follows:Q. You were present on May 26, 1972 When anagreement was reached between the parties?A. I was.Q.Would you describe what occurred after a verbalagreementhad been reached between the parties oniHereinafter,all dates shallbe 1972 unless otherwise indicated.2 The use of this legally evasive conclusory wordseems appropriate, inas-much as itwentunchallenged duringthe testimonyof union witness Bell.3General Counsel's and Respondent's witnesses do not agree on the hour,but I do not regard the time as significant and certainly not critical to themerits of thisdecisionProofing or proofreading were terms used by various witnesses, but theimpression left with me was one of each side checking its bargaining sessionnotes or minutes to ascertain if the language contained in the memorandumof agreement accurately reflected what it believed had been agreed to.5 In a most inarticulate manner, Hirshberg, recording secretary of Local3, corroboratedBell andHanford PRINTINGINDUSTRIESOF NORTHERN CALIF.May 26, 1972?A.Well, that was the conclusion of the negotiations,and after we had agreed, several of the committeemembers left to rewrite and to type up the conditionsthat we had agreed to. The balance of the committeeremained at the table, each one of them reviewing andrereading, comparing to their notes the conditions oftheir understanding of what was agreed to.Q.Were you at the bargaining table the entire timeafter an agreement had been reached and after we hadreturned with the Memorandum of Agreement for theproofreading?A. I was there at all times.Q.Were you sitting in close proximity to Mr. Mc-Clay?A. I was sitting next to Mr. McClay.Q. The entire time?A. Yes.Q. During this time did you hear any discussion, orwere you involved in any discussion concerning theinsertion of 11(b) into the amended agreement?A. No, we were not.Regardless of what was said, or not said, about the neces-sity of retaining section 11(b) of the 1970-72 contract in thenew contract, the memorandum of agreement was signed byboth parties on the evening of May 26withoutany notationthat 11(b) was to be included in the new section 11 of the1972-74 contract.C. The Sequence of Events Which Followedthe Formal NegotiationsBell testified that he met with Neil Johnson-the execu-tive secretary of PINC, who had attendedthe negotiations,but who had not been a spokesman for PINC-on June 19,and "we made up a paste-up version of all the changes thathad been made, using a stripping method whereby un-changed sections of the contract and the new sections thatwere changed were ultimately put into a complete form. Hethen turned that over to his typist to have typed."When we reached areas that were not properly cov-ered in the Memorandum of Agreement, stipulationswere made by both Mr. Johnson and myself as to thefinal text that would appear. In other words, as wepointed out in the Maternity Leave Section,since theentire thrust of this particular section was not to pro-vide merelylanguage for leave,but to protectthe sen-iority of a person who was granted such leave by theemployer, that we had by omission completely left thisparticular substantive out of it, in other words thatseniority would be protected. We provided the mecha-nism but not the reason for it, we didn't identify it.So, I pointed this out to Mr. Johnson, he agreed withme, and we were then in a position of putting this intothe final agreement.Now...JUDGE Just let me ask this question. Do I understandthat all of these differences, whether theybe minor orof real substance,that occurs in the final contract asbeing different from the Memorandum of Agreement,you and Mr. Johnson agreed to and worked that out,331just the two of you?THE WITNESS Correct. Subject, however, as I told him,tomy taking the completed document back and pre-sentingit to my negotiating committee and having theirokay, and then it would be properly signed or executed.JUDGE I understand.THE WITNESS I would assume that procedure-wisethatMr. Johnson would possibly do something of asimilar nature.The resulting document was then sent to Bell who re-viewed it with his union committee members in mid-Julyand returned the copy to Johnson with a cover letter datedJuly 17, noting certain corrections which Bell and his com-mittee felt should be made. (See G.C. Exh. 6 and 7.) Thecover letter and the notations on the draft contract indicatethat Bell and his committee felt the now-disputed section11(b) language from the old contract should have been in-cluded as a part of thenewcontract.Accordingto Bell,about 10 days later (July 27) two co-pies of the PINC contract with the corrections that had beensuggested in his July 17 letter were received from Johnson.(Two copies of the similarly corrected API contract werealso received at the same time.) It should be noted that thesecontracts were not copies signed by PINC. It had apparent-ly been the practice for the PINC office to do the typing,or mechanical act of getting the final agreement prepared,and the contract was then submitted to the Union for itsreview and signature if satisfactory. Thereafter, the contractwould be returned to PINC for final review and signaturesof the PINC representatives and then the printed bookletswould be prepared.Following receipt of the contracts at the union office, Belltestified as follows:Well, they were, uh, signed by myself and the recordingsecretary,Ted Hirshberg, and returned to NeilJohnson's office and he was to present them to theemployers who would be responsible for theirsigning.Approximately 1 week or 10 days later, a copy of the APIcontract was returned to the Union with appropriate signa-tures, but the PINC contract has never been returned. Bellcontacted Neil Johnson to inquire concerning the PINCcontract and was advised that George McDonald, presidentof PINC, "had been out of town and had just returned backand had not had sufficient time to go over the contract, andthat he would get into it shortly."Q. Did you talk to Mr. Johnson about the matteragain later on?A. Yes, inasmuch as within a reasonable length oftime.Another week passed by and I still had not re-ceived the PINC contract back. I again called Mr.Johnson and asked him what the status of the contractwas. At that point he told me that since George Mc-Donald had not been physically present at the negotia-tions,he had given the document to Jim McClay, whowas present to check it over.Q. Did you hear further from Mr. Johnson about thePINC contract?A. Still later in a conversation at a grievance pro-ceeding with Mr. Johnson, I asked him why we had notreceived the contract back and he informed me that itwas being held up because there was a dispute on the 332DECISIONS OF NATIONAL LABOR RELATIONS BOARD11(b) section. I expressed surprise, but he said that hethought that he could clear it up.To complete the sequence of events-other than one ortwo tangential pieces of evidence that will be commented oninfraunder the analysis section of this decision-it shouldbe noted that representatives of the Union and PINC metshortly after the filing of the charge in this case in an at-tempt to settle their respective differences relative to thedisputed section 11(b), but to no avail. PINC has had typedand have had signed and delivered to the Union its versionof the agreed-upon contract, which needless to say does notcontain the disputed 11(b). (See G.C. Exh. 8.)D. Positionsof thePartiesGeneral Counsel argues first that Respondent orallyagreed tocarry overthe disputed 11(b) language from theold contract into the new agreement;second,failure toindicate in the memorandum of agreement that 11(b) wasto be deleted is evidence that it was to remain in the newcontract;third,because the new API contract contains thedisputed language,there is a strong inference that the par-ties agreed to continue the disputed language inthe PINCcontract;fourth, failure to call certain witnesses and failureto produce the corrected version ofthe PINC contract thatwas signed by Bell and Hirshberg,and presumably returnedto the offices of PINC warrants an inference that it wassigned by PINC respresentatives;and fifth,Johnson was anagent ofPINC and hisagreement to include section 11(b)should be a binding commitment on Respondent.The Respondent argues first that the memorandum ofagreement contains all of the mutually agreed-to changesand clearly 11(b) from the former contract was to be deletedin the new contract;second,Respondent disavows and den-ies any oral agreement to include the disputed 11(b) lan-guage in the new contract;third,no adverse inferencesshould be drawn from the API contract,because it does notreflect what was actually negotiated and was only signed onthe basis of misrepresentations;and fourth, Johnson, whileadmittedly an agent,had no authority to negotiate or makechanges not approvedby thePINC negotiating committee.Analysis1.Was a contract agreed to on May 26?At the outset, it should be clearly understood that thequestion to be decided isnotwhat was agreed to by theparties.Rather, the question is:Was there at any time ameeting of the minds, a mutuality of understanding, thatmight legally be a contract which the Act requires be re-duced to writing, and signed by the parties? 6 My answer to6 Sec 8(d) of the Act, in relevant part, reads as follows "For the purposesof this section,to bargain collectively is the performance of the mutualobligation of the employer and the representative of the employees to meetat reasonable times and confer in good faith with respect to wages, hours,and other terms and conditions of employment, or the negotiation of anagreement or any question arising thereunder,and the execution of a writtencontract incorporating any agreementreached ifrequestedby either party[Emphasis supplied]"SeeH J HeinzCo v N LR B,311 U S 514(1941), where the Supreme Court clearly and unmistakably held that the Actthat question, based on all the evidence and testimony pre-sented, is that there wasnota meeting of the minds.Respondent would have the Administrative Law Judgedecide that the memorandum of agreement is a writtenagreement (to make certain changes in the former agree-ment), unambiguous on its face and therefore not subject toparole evidence that would alter its provisions, signed bycompetent agents of the contracting parties and thus, be-cause Respondent is willing to sign a contract incorporatingthe changes provided for in the memorandum of agreement,that there is no violation of Section 8(a)(5) and (1) of the Actas alleged.If I were not bound to follow Board and court precedent,Iwould agree. However, such a simplistic resolution of thisdispute, in accordance with ordinary contract-law princi-ples, indicates a misunderstanding of the nature of collec-tive-bargainingcontracts.(Inthisinstance,thememorandum of agreement.) The collective-bargainingagreement is not a simple commercial contract to which theusual technical rules of construction, including the paroleevidence rule, are applicable.A collective bargaining agreement is not an ordinarycontract to which apply the principles of law governingcontracts. It must be construed liberally rather thannarrowly and technically, and it must read as a wholeand in the light of the law relating to it when madeIn order to interpret a collective bargaining agree-ment,it isnecessary to consider the scope of otherrelated collective bargaining agreements as well as thepractice, usage, and custom pertaining to all suchagreements... .The industrial common law-the practices of theindustry and the shop-is equally a part of the collec-tive bargaining agreement, although not expressed init.,This quotation would seem to make clear that the paroleevidence rule as applied to commercial contracts is unsuita-ble of application to a collective-bargaining agreement. Ifthe true intent of the parties is to remain our concern itwould seem important that we not be required to close oureyes to all but the uncertain writing itself.'In giving careful consideration to the testimony of allwitnessesregarding conversations that may have occurredon the evening of May 26, while the memorandum of agree-ment was being proofed, I am convinced there were conver-sations about section 6 of the expired contract and probablyin some manner (at least in the minds of union representa-tives) in connection with a consideration of 11(b). However,I am equally convinced that the PINC representatives madeno commitment to include 11(b) as a part of the new con-tract, or the memorandum of agreement. This conclusion issupported by the testimony not only of the Respondent'switnesses,but also by General Counsel'switness,MelaniePierce, a union committee woman. Under questioning bytheGeneral Counsel, as well as the Administrative LawJudge in this case, Pierce was not able to positively state thatrequires the parties to execute a written contract upon agreement48 Am Jur. 2nd., Labor and Labor Relations, § 1208.s See CommunicationsWorkers of America v Pacific Northwest Bell Tele-phone Company,337 F 2d 455 (C A 9, 1964) PRINTING INDUSTRIES OF NORTHERNCALIF.333a commitment to include11(b) had been made by the Re-spondent, but only testifiedthat she felt it was implied fromconduct.A finding that would compel a contracting partyto include language in a contract,which said party vigor-ously disputes was ever consented to, is too serious a conse-quence tobe based oninferencefrom conduct.If the partieshad agreedto includeI1(b) it would havebeen a simplematter to make a short notationto that effecton the agree-ment;i.e.,"Include11(b) from old contracthere."I con-clude and findthatRespondent made no commitment atany time on the eveningof May 26 toinclude the languageof section11(b) from the old contractas a part of the new1972-74 contract.Moreoverthis finding and conclusion is furthersupport-ed by the earlyevents followingMay 26.For example, if11(b) had beenthe issue on the eveningofMay 26 thatGeneral Counsel'switnessesnow contend, why was the lan-guage again left out ofthe pasteup draft put together by Belland Johnson on June19? Again, why was 11(b) not includ-ed in the memorandum of agreementthatBell negotiatedwith Mort Schmidt in the Cardozacontract negotiated onJune12? (See Resp.Exh. 2, p. 3.) The factthat the finalCardoza contract,as well as theAPI contract, included11(b) has almost insignificant value. In the firstplace, therewas a logical and reasonable explanationas to why and howthe disputed language was included as a part of those finalcontracts,which I believe and accept; secondly, and moreimportantly,parties arealways freeto agree or disagree onany termsof a contract they maycare to negotiate.The fullstory of what happenedin these two instances has not beenlitigatedand inferencestherefrom drasticallyaffectingother parties'interestsshould not be lightly drawn.2.The eventsafter the formal negotiationsGeneral Counsel contends that Respondent is bound bythe conduct of its agent,Neil Johnson,who apparentlyagreed to go along withthe Union's request to include 11(b)in the new contract.ThusRespondent's agent havingagreed,Respondent is now guilty of an 8(a)(5) violation ofthe Act for its failure to sign an agreed-upon contract. Thisargument is grounded in legally sound agency principles.In the ordinarycase, the principal is bound by all thathis general agent does within the apparent scope of thebusiness for which he is employed, and once a thirdperson ascertains the character of the agency to begeneral,he is not obliged to inquire whether there aresecret limits or private instructions,unless he hasknowledge of such facts which should put him on suchinquiry.In the absence of notice to the contrary, aperson dealing with an admitted agent may presumethat he is a general agent acting within the scope of hisauthority,and the burden is on the principal to shownotice of any limitation upon the agent's authority. Atthe same time,third persons dealing with a generalagent are not acquitted of all duty to inquire and ascer-tain the character and extent of his agency, since ageneral agent has no implied authority to bind his prin-cipal by acts unusual to agencies of like character, orbeyond the usual scope of such agencies;and when heattempts to bind his principal by extraordinary acts,the one dealing with him is put upon notice and re-quired to ascertain upon some authoritative sourcewhether the agent had the power to bind his principalthereby. [Footnotes omitted.]'However,as the quoted paragraph indicates,the generalprinciples of agency must be tempered by the conduct oc-curring between the parties and the knowledge reasonablyflowing therefrom which would place a third party on noticeof the agent's limited authority. Johnson was the chief ad-ministrator of the day-to-day activities of Respondent, buthe played a minor role in the contract negotiations occur-ring between the principal parties. He was not the chiefnegotiator in these negotiations and there is nothing in therecord to indicate that he has ever served as a chief spokes-man for the Respondent. While there is evidence in therecord indicating that Johnson attended most, if not all, ofthe negotiating sessions,there is nothing to indicate that heplayed a policymaking role. James McClay, who was chair-man of the labor relations policy committee for PINC, satto the immediate right of Lew Libhart, and Mort Schmidt,the experienced industrial relations director for one of themember companiesof PINC,sat next toLibhart onthe left.Johnson sat at the extreme end of the management side ofthe table.He was frequently absent from the negotiatingroom and did not participate in the final "proofing" of thememorandum of agreement on the evening of May 26.Johnson's role in the contract negotiations was ministerial,or clerical, not policymaking. In my opinion any commit-ment by Johnson which was in addition to the languagecontained in the memorandum of agreement was outsidethe scope of his authority and subject to ratification by theRespondent association, or someone in a policymaking ca-pacity of PINC, insofar as the contract negotiations wereconcerned.Moreover,Johnson'sministerial role was disclosed to theUnion's chief negotiator, Bell, as well as the Union's re-cording secretary, Hirshberg. The testimony by Bell whichis set forth in section III,C,supraimmediately following thecaption herein "Sequence of Events Following Formal Neg-otiations," clearly indicates that the clerical act of puttingthe final contract together was subject to the approval andsignatures of the respective principals. On the occasion ofBell's first inquiry as to why the finalized version of thePINC contract had not been returned,Bell wasinformed byJohnson that it had not been properly proofread.10 On thenext inquiry, Johnson informed Bell that because McDon-ald had not been present at the negotiations, he (McDon-ald) had asked McClay "to check it over."Still laterJohnson informed Bell, "that it was being held up becausethere was a dispute on the 11(b) section." Hirshberg's affi-davit (G.C. Exh. 10), given to the Board agent in October,indicates that Hirshberg was informed by Johnson that Mc-Clay was giving him (Johnson) trouble about including11(b) in the draft contract.It seems clear from all the evi-dence that the responsible union representatives knew, orhad reasonable cause to believe, that Johnson did not haveauthority, on his own, to include substantive language9 See 48 Am Jur 2nd, General Agent p 484, §80.10According to the testimony there had been a delay because the presidentof PINC, George McDonald,had been out of town 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanges in the finalized contract that had not been includedin the memorandum of agreement and I so find.General Counsel argues that the typed PINC contractwhich was presumably sent to the Union by Johnson andwhich included the disputed11(b) languageshould be re-garded as an offer that was accepted by the Union whensigned and returned to Respondent, thereby creating a validand binding contract. As indicated above the testimony ofBell nullifies such an argument. The Union fully expectedthe Respondent to review the finished document as signedby the union representatives and then sign and return it tothe Union before it was printed in the form of booklets.The General Counsel has the burden of proving the alle-gations of the complaint by a preponderance of the evi-dence. This he has failed to do. As indicated hereinbefore,I am of the opinion that the conduct of the parties was suchon the evening of May 26 that something more remained tobe negotiated before there was a "meeting of the minds." Onthe basis of all the evidence there has never been a "meetingof the minds" and the Respondent is not guilty of refusingto sign a contract."CONCLUSIONS OF LAW1.The Respondent association is comprised of employ-er-members engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Bookbinders and Bindery Workers Union of Califor-nia, Local 3, Graphic Arts International Union, AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.3.Employees in the bindery or related departments em-ployed by the employer-members of Respondent, excludingoffice clericals, guards and supervisors, constitute a unitappropriate for collective bargaining within the meaning ofSection 9(b) of the Act and the Union is the exclusive repre-sentativeof said employees.4.The Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:')ORDER11CfLocal 295, Intl Bro ofTeamsters,Chauffeurs,Warehousemen & Help-ers ofAmerica,197 NLRB26, wherein the union was found guilty of an8(b)(3) violation for insisting on something more than the"Memorandum ofAgreement "It is ordered that the complaint issued herein against theRespondent, Printing Industries of Northern California, beand it is hereby dismissed.12 In the eventno exceptionsare filed asprovided by Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder herein shall, as providedin Sec. 102 48of the Rules and Regulations,be adopted by the Boardand become itsfindings, conclusions, and Order, and all objectionsthereto shallbe deemedwaived forall purposes